Citation Nr: 1301873	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  09-29 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and J.H.




ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from July 1944 to April 1946 and served in the United States Naval Reserve from 1950 to 1975, with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

The appellant, who is the Veteran's widow, appealed a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2011, the appellant testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In February 2012, the Board of Veterans' Appeals (Board) remanded the appellant's case to the RO for further procedural and evidentiary development.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC).  The appellant will be advised if further action is required on her part.


REMAND

The appeal was previously remanded, in part, to obtain verification of the Veteran's dates of ACDUTRA and INACDUTRA.  The service department forwarded a large number of service personnel records that indicate the dates of the Veteran's ACDUTRA.  They do not; however, provide sufficient information to discern specific dates of INACDUTRA.

The Veteran's physician reported that he experienced a myocardial infarction in August 1972.  Available records show that between July 1 and September 30, 1972 the Veteran earned 10 drill points, but earned no points for being on ACDUTRA.  This suggests that the he may have had periods of INACDUTRA around the time of the myocardial infarction.  Service connection is provided for myocardial infarctions incurred during periods of INACDUTRA.  38 U.S.C.A. § 101(24)(ii) (West 2002).  The Veteran's amended death certificate indicates that myocardial infarction and associated cardiac disease played a role in causing his death.

To decide the appellant's claim, the Board must determine whether the 1972 myocardial infarction occurred during a period of INACDUTRA.  The appellant testified that she did not meet the Veteran until after 1972, and cannot provide pertinent information as to the circumstances of the myocardial infarction.

Accordingly, the case is REMANDED for the following:

1.  The agency of original jurisdiction (AOJ) should verify the dates of the Veteran's INACDUTRA between July 1 and September 30, 1972.  Efforts to obtain verification must continue until it is received, unless it is reasonably certain that records verifying such service do not exist, or that further efforts to obtain such records would be futile.

2.  If the benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  



